Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 1 of 19 PageID #: 697



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

 ______________________________
                               )
 ELAINE C. TRUMPETTO, et al.,  )
                               )
           Plaintiffs,         )
                               )
      v.                       )                       C.A. No. 18-683 WES
                               )
 LMW HEALTHCARE, INC., et al., )
                               )
           Defendants.         )
 ______________________________)

                                MEMORANDUM AND ORDER

       Plaintiffs in this action seek damages over alleged medical

 malpractice resulting in the death of John A. Trumpetto (“the

 decedent”), who sought medical care at Westerly Hospital in Rhode

 Island and then died several days later in New York.                     Defendant

 Emergency      Medicine    Physicians          of     Washington    County,     LLC

 (“Defendant EMP” or “Defendant”) filed a Motion for Application of

 New York Law (“Def. EMP Mot.”), ECF No. 24, requesting that this

 Court apply New York law, instead of Rhode Island law, to the

 measure of damages.       The other Defendant in this action, Defendant

 LMW Healthcare, Inc., has not signed onto Defendant EMP’s Motion.

       Due to Elaine C. Trumpetto’s recent passing, Plaintiffs also

 filed a Motion to Substitute and Amend Complaint, ECF No. 31,

 seeking to substitute “Brynna C. Trumpetto, as Executrix of the

 Estate    of   Elaine     C.     Trumpetto”     for     “Elaine    C.   Trumpetto,

 individually”     and   “Brynna     C.   and    Jared    R.   Trumpetto,   as   Co-
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 2 of 19 PageID #: 698



 Executors of the Estate of John A. Trumpetto” for “Elaine C.

 Trumpetto, as Executrix of the Estate of John A. Trumpetto” and to

 accordingly amend the Amended Complaint, ECF No. 6. Only Defendant

 EMP filed an Objection to Plaintiffs’ Motion to Substitute and

 Amend Complaint, ECF No. 32.

        For   the    following   reasons,   Defendant   EMP’s    Motion   for

 Application of New York Law, ECF No. 24, is DENIED, and Plaintiffs’

 Motion to Substitute and Amend Complaint, ECF No. 31, is GRANTED.

 I.     BACKGROUND

        Plaintiffs Elaine C. Trumpetto, Jared R. Trumpetto, and

  Brynna C. Trumpetto are immediate family members of the late

  John A. Trumpetto 1 – Elaine was John’s wife, and Jared and Brynna

  are their children.       See Am. Compl. ¶¶ 4-6.       During the time

  period at issue, John and Elaine owned a home in New York, and

  a second home in Connecticut near the border with Rhode Island.

  Pls.’ Opp’n 2-3, ECF No. 26.      The relevant facts are as follows.

  On Friday, September 2, 2016, John and his family left New York

  and drove to their second home in Connecticut.           Id. at 4.      On

  Sunday, September 4, John began feeling poorly while at a beach

  in Rhode Island and apparently had symptoms of a heart attack.

  Id.   John and his daughter drove to the Westerly Hospital in

  Westerly, Rhode Island that afternoon to go to the emergency



        Members of the Trumpetto family are referenced by their
        1

 first names where needed for clarity.
                                       2
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 3 of 19 PageID #: 699



  room.   Id. at 4-5; Am. Compl. ¶ 9.             John was assigned to two

  emergency room providers – Kacia Toussaint, P.A. and Keith

  Hilliker, M.D.    Pls.’ Opp’n 5; Am. Compl. ¶¶ 10-13.           Plaintiffs

  allege that despite his symptoms and need to be “admitted to the

  hospital for a comprehensive work-up of his coronary vessels[,]”

  John was discharged two hours after he arrived.            Pls.’ Opp’n 5-

  6; Am. Compl. ¶¶ 9, 14.     John continued to feel unwell, and then

  on either Monday, September 5 or Tuesday, September 6, John and

  his family drove back to New York.         Pls.’ Opp’n 6.      John passed

  away on Wednesday, September 7.          Id.; Am. Compl. ¶ 15-16.

       At the time these events occurred, Westerly Hospital was

  owned and operated by LMW Healthcare, Inc., which was organized

  as a corporation in Rhode Island. Pls.’ Opp’n 4 (citing Articles

  of Organization, ECF No. 26-3).            As a functioning hospital,

  Westerly Hospital was licensed and regulated by the Rhode Island

  Department of Health’s Center for Health Facilities Regulation.

  Id. at 4-5 (citing R.I. Gen. Laws § 23-17-1 et seq., and R23-

  17-HOSP § 2.1).     The emergency room providers were not direct

  employees   of   Westerly   Hospital,      as    they   were   employed   by

  Defendant EMP.     Id. at 5.    Defendant EMP was also organized as

  a business in Rhode Island.         Id. (citation omitted).         During

  this time period, both providers were licensed by the Rhode

  Island Department of Health.       Id.



                                       3
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 4 of 19 PageID #: 700



       Plaintiffs’ Complaint was filed on December 17, 2018, ECF

  No. 1, and amended on March 20, 2019.             Plaintiffs allege two

  causes of action under Rhode Island’s Wrongful Death Act: a

  personal injury “survival action” under R.I.G.L. §§ 9-1-6 and 9-

  1-7, and a “wrongful death action” under the Rhode Island

  Wrongful Death Act, R.I.G.L. § 10-7-1.          Pls.’ Opp’n 7; see also

  Am. Compl. ¶¶ 23-28, 33-38.         Plaintiffs “seek damages available

  under the Wrongful Death Act, including John’s pre-death pain

  and suffering under R.I.G.L. § 10-7-5, pecuniary damages under

  R.I.G.L. § 10-7-1.1 and 10-7-2, loss of spousal consortium under

  R.I.G.L. § 10-7-1.2(a), and loss of parental society under

  R.I.G.L. § 10-7-1.2(b).”       Id.

 II.   LEGAL STANDARD

       While the parties agree that Rhode Island law governs the

  standard   of    care   for   the    medical   treatment   Mr.   Trumpetto

  received, they dispute which state law governs the measure of

  damages because they dispute whether the “injury” occurred in

  Rhode Island or in New York. 2         Pls.’ Opp’n 8-9; Def. EMP Reply

  2, ECF No. 27.    Rhode Island allows family members of a deceased


       2“[M]ultiple jurisdictions’ laws may be applied under the
 principle of depecage.” Alifax Holding SpA v. Alcor Sci. Inc.,
 357 F. Supp. 3d 147, 155 (D.R.I. 2019).          “Depecage permits
 ‘different issues in a single case, arising out of a common nucleus
 of operative facts, [to] be decided according to the substantive
 law of different states.’”    Id. (quoting Alifax Holding SpA v.
 Alcor Sci., Inc., No. CA 14-440 S, 2015 WL 5714727, at *2 (D.R.I.
 Sept. 29, 2015)).
                                         4
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 5 of 19 PageID #: 701



  person to recover damages in wrongful death cases for the loss

  of consortium and loss of society.         See R.I. Gen Laws § 10-7-

  1.2.   New York does not.     See Gonzalez v. New York City Housing

  Authority, 572 N.E.2d 598, 600-01 (N.Y. 1991) (noting that New

  York    has    “steadfastly   restricted    recovery    to    ‘pecuniary

  injuries,’ or injuries measurable by money, and denied recovery

  for grief, loss of society, affection, conjugal fellowship and

  consortium” (citation omitted)); Liff v. Schildkrout, 404 N.E.2d

  1288, 1292 (N.Y. 1980).

         A court sitting in diversity applies the choice-of-law

  principles of the forum in which the court sits.              Foisie v.

  Worcester Polytechnic Inst., 967 F.3d 27, 41 (1st Cir. 2020)

  (citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496

  (1941)).      Rhode Island follows the “interest-weighing approach”

  outlined in Woodward v. Stewart, 243 A.2d 917, 923 (R.I. 1968).

  The Woodward approach requires determination of which state

  “bears the most significant relationship to the event and the

  parties[.]”      Goei v. Cbiz, Inc, No. CV 18-263-JJM-PAS, 2020 WL

  5803220, at *4 (D.R.I. Sept. 29, 2020) (quoting Taylor v. Mass.

  Flora Realty Inc., 840 A.2d 1126, 1128 (R.I. 2004)).           The court

  must weigh a set of four factors to be considered in tort cases,

  and five policy considerations to be considered in all cases:




                                       5
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 6 of 19 PageID #: 702



          Tort case-specific factors:
               1. The place where the injury occurred,
               2. The place where the conduct causing the injury
                  occurred,
               3. The domicile, residence, nationality, place of
                  incorporation and place of business of the parties,
                  and,
               4. The place where the relationship, if any, between the
                  parties occurred,
 See Taylor, 840 A.2d at 1128;

          General policy considerations:
               1. Predictability of results;
               2. Maintenance of interstate and international order;
               3. Simplification of the judicial task;
               4. Advancement of the forum’s governmental interests;
                  and,
               5. Application of the better rule of law.
 See Woodward, 243 A.2d at 923.

          The “most important factor [in a tort case] is the location

  where the injury occurred[,]” though the other three tort-

  specific factors “should also be considered . . . .”               Taylor,

  840 A.2d at 1128 (citations omitted).

 III. DISCUSSION

       A.        Tort Factors

       While the decedent’s injury “occurred” in New York, a

  comprehensive       analysis   of    the   tort   factors    and    policy

  considerations relevant here demonstrates that Rhode Island law

  must apply to the measure of damages.

       With respect to the first tort factor, New York is the place

  where    the    injury   occurred.    “[The]   place   of   the   wrong   is

  ‘considered to be the place where the last[] event necessary to


                                        6
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 7 of 19 PageID #: 703



  make the actor liable occurred.’”         Goei, 2020 WL 5803220, at *5

  (quoting Dodson v. Ford Motor Co., No. C.A. PC 96-1331, 2006 WL

  2642199, at *3 (R.I. Super. Sept. 5, 2006)).           In Goei, a suit

  over accounting malpractice, this Court determined that because

  the   Plaintiffs   were   living   overseas   and   the   Defendant   was

  practicing in Rhode Island at the time he committed the alleged

  malpractice, “the center of [the] relationship is Rhode Island.”

  Id.     Similarly, in Dodson, the plaintiff brought a products

  liability suit seeking damages for personal injuries incurred

  from a defectively designed and manufactured Ford vehicle.            2006

  WL 2642199, at *1.        The vehicle caught fire in Rhode Island,

  resulting in the death of the plaintiff’s mother.               Id.     In

  deciding to apply Rhode Island law, the Superior Court of Rhode

  Island stated that because the “last event necessary to make

  Ford liable is the fire[,] . . . Rhode Island’s punitive damages

  law should apply unless Ford can demonstrate that Michigan [where

  the vehicle was manufactured] has a more significant interest

  than Rhode Island in the application of its punitive damages

  law.”    Id. at *3.

        Mr. Trumpetto’s death in New York was the “last event” that

  could render Defendants potentially liable under the Wrongful

  Death Act.    See Pls.’ Opp’n 6.         Plaintiffs’ argument that the

  “genesis” of the injury was in Rhode Island, see Pls.’ Opp’n 11,

  is of no avail as to this factor, but is relevant to the others.

                                       7
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 8 of 19 PageID #: 704



       With respect to the second tort factor, Rhode Island is the

  place where the conduct causing the injury occurred. The medical

  treatment Mr. Trumpetto received, and therefore, the “genesis”

  of the injury, only occurred in Rhode Island.               See Pls.’ Opp’n

  4; Mem. Supp. Def. EMP Mot. 2, ECF No. 24-1.

       The third tort factor provides no additional clarity, as

  there is no common place where all parties are domiciled,

  incorporated,     or    have    their   principal    places   of    business.

  Plaintiffs all reside in New York, as did the deceased.                     Am.

  Compl. ¶¶ 4-6.         All Defendants, including Defendant EMP, are

  organized   and   operate       in   Rhode   Island.      Pls.’     Opp’n   4-5

  (citations omitted), Exs. 2-3.           Plaintiffs note that Defendant

  EMP specifically is a domestic limited liability company that

  “conducted its business only . . . in Westerly, Rhode Island”,

  a fact that Defendants do not dispute.            Pls.’ Opp’n 12.

       As to the fourth and final tort factor, Rhode Island is the

  place   where   the    relationship     between     the   parties   occurred.

  Defendant argues that, as to this factor, “there is a presumption

  that the law of New York should apply[] unless another state can

  demonstrate a greater relationship to the parties” because Mr.

  Trumpetto’s death occurred in New York and therefore his injury

  occurred in New York.          Mem. Supp. Def. EMP Mot. 3-4.        Defendant

  relies on three cases to illustrate its point.                In the first,

  Najarian v. National Amusements, Inc., the Rhode Island Supreme

                                          8
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 9 of 19 PageID #: 705



  Court (“RISC”) stated that “in an action for a personal injury,

  the local law of the state where the injury occurred determines

  the rights and liabilities of the parties, unless, with respect

  to the particular issue, some other state has a more significant

  relationship[.]”        768 A.2d 1253, 1255 (R.I. 2001) (quotation

  omitted).

       But the facts and ultimate holding in Najarian do not

  support Defendant’s position.         In Najarian, a resident of Rhode

  Island fell in a theater in Massachusetts and suffered physical

  injuries after going to the state to see a movie.           Id. at 1254.

  The RISC held that the trial justice erred in applying Rhode

  Island law instead of Massachusetts law because “[t]he place

  where the injury and the conduct allegedly causing the injury

  occurred    was   in    Massachusetts”     and   “the   relationship     was

  centered    in    Massachusetts,     where   [the    decedent]   chose    to

  purchase a ticket and attend a movie.”              Id. at 1255.   In its

  analysis, the RISC also pointed to the fact that even though the

  domicile of the deceased was in Rhode Island and the specific

  chain of movie theaters was “registered in Rhode Island as a

  foreign corporation, the headquarters of [the parent company]

  was Massachusetts, and the place of business at issue was in

  Massachusetts.”        Id.    Similarly here, the allegedly negligent

  conduct occurred at a Rhode Island hospital, by Rhode Island-

  licensed providers.          The deceased and Defendants were in Rhode

                                         9
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 10 of 19 PageID #: 706



  Island   when   that    conduct     occurred,       and    Defendants    operate

  primarily in Rhode Island.               Therefore, the relationship was

  “centered” in Rhode Island.

         Defendant further argues that two other cases, Woodward –

  which first laid out Rhode Island’s interest-weighing approach

  – and Ellington v. Davol, Inc., also support their position that

  the relationship occurred in New York.              Mem. Supp. Def. EMP Mot.

  4-6.     Once   again,      the   case    law     Defendant    cites    supports

  Plaintiffs’ position. In Woodward, the RISC applied Rhode Island

  law to the question of damages in a tort case where the decedent,

  a Rhode Island resident, died in a motor vehicle accident in

  Massachusetts after departing from one town in Rhode Island to

  go to another town in the same state.              243 A.2d at 919, 923–24.

  In deciding that Rhode Island law applied, the RISC noted that

  “[t]he only reason that the [] car was in Massachusetts was that

  Interstate Route 195 was a convenient route between the two Rhode

  Island communities. At the time of the accident, deceased, being

  a passenger, may well not have been aware that he was in

  Massachusetts.”       Id. at 920.        The fact that “[a]ll the parties

  involved were Rhode Island residents, their trip started in Rhode

  Island    and   was    to   end    in     Rhode    Island,     the    guest-host

  relationship arose in Rhode Island and [the] suit was commenced

  in   Rhode   Island”    indicated       that    Rhode     Island,    rather   than



                                           10
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 11 of 19 PageID #: 707



  Massachusetts, would have an interest in the outcome of the

  action.    Id. at 923-24.

        In Ellington, a tort action involving defective hernia

  repair patches, the plaintiff had a surgery in Arizona to get

  the hernia patch, and then moved to Oregon, where she later

  developed complications.      CA 007-470-ML, 2012 WL 2021908, at *1

  (D.R.I. June 5, 2012).       The plaintiff argued that Rhode Island

  law should apply, reasoning that it bore the most significant

  relationship to the parties in the case, because the product was

  designed, manufactured, and placed into the stream of commerce

  in Rhode Island.       Id. at *2.     The court determined that the

  plaintiff’s state of residency and the place where the injury

  occurred should control, and Rhode Island law should not apply.

  Id. at *4.

        Unlike the glancing interactions in Woodward and Ellington,

  here, the parties had a deliberate, professional interaction

  because of an emergency room visit in Rhode Island. The decedent

  was not unaware of the fact that he was in Rhode Island – he was

  vacationing in Rhode Island and chose to visit an emergency room

  in Rhode Island with Rhode Island providers.              Moreover, his

  symptoms developed and continued while in Rhode Island – only

  his death occurred in New York.           This factor therefore also

  weighs in favor of application of Rhode Island law.



                                       11
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 12 of 19 PageID #: 708



        B.     Policy Considerations

        An analysis of the relevant policy considerations further

  demonstrates that Rhode Island law must be applied here.                 As to

  the first, as healthcare providers operating in Rhode Island,

  Defendants can and should expect that Rhode Island’s laws will

  be applied to them.         See Harodite Indus., Inc. v. Warren Elec.

  Corp., 24 A.3d 514, 527, 534-35 (R.I. 2011) (noting with approval

  the lower court’s reasoning that “‘it should not be a surprise

  to a Rhode Island domiciled corporation that it may be sued in

  a Rhode Island Court, under Rhode Island law, for a product

  manufactured in Rhode Island.’”).              Like in Harodite Industries,

  it is predictable here that Defendants would be subject to Rhode

  Island laws.

        Maintenance of interstate and international order, the

  second     consideration,      requires    a    determination   of     whether

  another state’s law and policy would be “offended” by application

  of the state’s law.         See Brown v. Church of Holy Name of Jesus,

  252 A.2d 176, 180 (R.I. 1969).            In Brown, the RISC held that,

  where      the   decedent     died   in    a     drowning   accident     while

  participating in a Massachusetts outing conducted by a Rhode

  Island church that began and was intended to end in Rhode Island,

  the relationship centered in Rhode Island and required that the

  court apply Rhode Island law over Massachusetts law.                   See id.

  at 177-78, 181.      In considering this factor, the RISC explained

                                        12
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 13 of 19 PageID #: 709



  that “Massachusetts law and policy would not be offended if Rhode

  Island law were applied to regulate the relation between a Rhode

  Island resident and a Rhode Island charitable corporation where

  the application of that law would not place any hinderance or

  burden on the party’s incentive to use the facilities which

  Massachusetts wishes to provide them.”         Id. at 180.     The facts

  here are like those of Brown, as all Defendants are organized

  and do business in the state of Rhode Island and the interactions

  between Mr. Trumpetto and Defendants occurred in Rhode Island.

  Defendant contends that New York could be offended, as “[i]t

  would be unreasonable for the plaintiffs to predict that such a

  brief encounter in another state would lead to their damages

  claim being governed by the law of that state[,]” and “it would

  be expected that New York law would govern a New York family’s

  loss that occurred and was experienced only in New York.”            Mem.

  Supp. Def. EMP Mot. 6. But using Defendant’s reasoning, patients

  traveling to other states after seeking medical care in Rhode

  Island would end up with different laws applied to them.               As

  Plaintiffs point out, the policy-makers in Rhode Island have

  expanded the loss of consortium damages available under R.I.G.L.

  § 10-7-1.2 in 1982, 1984, and 2010, whereas New York makes no

  such allowance.     See Pls.’ Opp’n 17-18.      Rhode Island’s efforts

  in this area imply that it intended to provide remedies for

  immediate family members who have loss of consortium and loss

                                       13
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 14 of 19 PageID #: 710



  of society claims.          As the Defendants are in Rhode Island and

  the center of the relationship is in Rhode Island, here it is

  more   likely     that    Rhode    Island     would   be   “offended”   by   the

  application of New York law.

         As    to   the    third    consideration,      simplification    of   the

  judicial task, this Court noted in Gravina v. Brunswick Corp.,

  “[o]nly in those cases in which foreign law is either very

  complex or very obscure is simplification of the judicial task

  entitled to very serious consideration. Where . . . the elements

  of the conflicting laws are simple and ascertainable, this

  interest factor cannot be of great importance.”                   338 F. Supp.

  1, 5 (D.R.I. 1972) (applying Illinois over Rhode Island law).

  As the case law cited here demonstrates, a number of courts have

  interpreted the relevant Rhode Island and New York laws, so this

  consideration does not sway the analysis to either direction.

         The    fourth     consideration,       advancement    of   the   forum’s

  governmental interest, also supports the application of Rhode

  Island law.        Defendant argues, relying on Tiernan v. Westext

  Transp., Inc., that Rhode Island “has less of an interest in

  protecting the plaintiffs because they are not its citizens or

  residents.”       Mem. Supp. Def. EMP Mot. 7 (citing 295 F. Supp.

  1256, 1264 (D.R.I. 1969) (noting that “the state seeks . . . to

  protect its citizens”)).             But just because a state wants to

  protect its citizens does not mean its interest in protecting

                                           14
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 15 of 19 PageID #: 711



  non-citizens is insignificant.           Given that Plaintiffs took it

  upon themselves to file suit in Rhode Island and the decedent

  received all of his medical care in Rhode Island, the facts

  suggest that Rhode Island has a more vested interest in this

  case than does New York.

         The    fifth   and   final   consideration,    application    of     the

  better rule of law, does not provide much additional clarity:

  The two states merely have differing approaches to damages

  recovery.        New York has “steadfastly restricted recovery to

  ‘pecuniary      injuries,’    or    injuries   measurable   by    money,    and

  denied recovery for grief, loss of society, affection, conjugal

  fellowship and consortium.”            Gonzalez, 572 N.E.2d at 600-01

  (citation omitted). 3        Rhode Island’s Wrongful Death Act has no

  such       restriction,   rather    allowing   the   decedent’s    spouse    to

  recover for loss of consortium and the decedent’s children to

  recover for loss of parental society and companionship.                     See

  R.I.G.L. § 10-7-1.2. To the extent the Court finds one “better”,

  that call clearly favors Rhode Island’s approach.




         There has been some condemnation of New York’s law. See
         3

  Gary v. Schwartz, 72 Misc. 2d 332 (N.Y. Sup. Ct. 1972) (“How long
  must we wait for the Legislature to act to overthrow the barbaric
  theory that a defendant who has wrongfully and negligently killed
  a child in effect bestows a benefit upon the parents by relieving
  them of their obligation to feed, clothe, and educate such
  child?”). The answer is apparently at least 50 years, given the
  judge asked this rhetorical question in 1972!
                                          15
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 16 of 19 PageID #: 712



          After analysis of each of the Woodward factors and policy

  considerations, it is clear that Rhode Island law should be

  applied to the measure of the damages here.                 While Plaintiffs

  are all domiciled in New York and the decedent died in New York,

  the facts and the case law suggest that the relationship was

  centered in Rhode Island and that Rhode Island has an interest

  in seeing its laws applied to address a dispute like this.

  Applying another state’s law to an action for medical negligence

  where the interactions between the patient and the medical

  providers occurred solely in Rhode Island – merely because the

  decedent’s death occurred in New York – could lead to disparate

  results in medical malpractice and wrongful death actions in

  Rhode    Island.    For      all    these     reasons,   Defendant    Emergency

  Medicine    Physicians    of       Washington    County,   LLC’s     Motion   for

  Application of New York Law, ECF No. 24, is DENIED.

  IV.   MOTION TO SUBSTITUTE AND AMEND COMPLAINT

        Due to Elaine C. Trumpetto’s recent passing, Plaintiffs

  move to substitute “Brynna C. Trumpetto, as executrix of the

  Estate    of   Elaine   C.     Trumpetto”       for   “Elaine   C.   Trumpetto,

  individually” and “Brynna C. and Jared R. Trumpetto, as Co-

  Executors of the Estate of John A. Trumpetto” for “Elaine C.

  Trumpetto, as Executrix of the Estate of John A. Trumpetto” and

  to amend the Amended Complaint to reflect the same.                  Pls.’ Mot.

  to Substitute and Am. Compl. 1, ECF No. 31. Plaintiffs represent

                                           16
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 17 of 19 PageID #: 713



  that the amendment will “reflect that pursuant to R.I.G.L. § 9-

  1-6 and § 9-1-7, Elaine’s loss of spousal consortium claim for

  the approximate four years and three months after her husband’s

  death on September 7, 2016 and prior to her death on December

  3, 2020 are being sought as damages by her Estate.”            Id. at 4.

  Defendant EMP contends that Elaine’s loss of consortium claim

  under the Wrongful Death Act extinguished when she passed.           Mem.

  Supp. Obj. to Mot. to Substitute and Am. Compl. 1, ECF No. 32-

  1.

        Rhode Island’s Wrongful Death Act is “remedial in nature,

  and [is] thus properly subject to a liberal application.”           State

  v. Amaro, 448 A.2d 1257, 1259 (R.I. 1982) (citation omitted);

  see also Giordano v. Assanah, July 5, 2016 Hr’g Tr., Case No.

  PC-2015-0633, ECF No. 31-1 (citing holding in Amaro).            Justice

  Licht in Giordano, ruling from the bench, held that “loss of

  consortium claims are damages to the person which claims survive

  [that person’s] death.”       July 5, 2016 Hr’g Tr. 5, Case No. PC-

  2015-0633.      This Court agrees with Justice Licht’s reasoning and

  reaches   the    same   conclusion   here.    R.I.G.L.    §   10-7-1.2(a)

  provides that “whenever the death of a married person shall be

  caused by the wrongful act, neglect, or default of another

  person, the decedent’s spouse may recover damages against the

  person for loss of consortium.” Defendant argues that this

  language shows that recovery for loss of consortium is limited

                                       17
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 18 of 19 PageID #: 714



  to the spouse, and the estate cannot recover should the spouse

  die.   Mem. Supp. Obj. to Mot. to Substitute and Am. Compl. 2-3.

  But the Rhode Island Survival Statutes, R.I.G.L. § 9-1-6 and §

  9-1-7,   “can   be   read   harmoniously”    with   the   Wrongful    Death

  Statute, particularly since R.I.G.L. § 10-7-1.2 is silent as to

  this subject.     See Giordano, July 5, 2016 Hr’g Tr. 3, 5 (citing

  with approval Normandin v. Levine, 621 A.2d 713, 716 (1993) for

  applying the statute of limitations in R.I.G.L. § 9-1-14 to a

  loss of consortium claim in its finding that loss of consortium

  is an “action[] for damages to the person” under § 9-1-6).

  R.I.G.L. § 9-1-6 provides that following “the death of the

  plaintiff or defendant . . . the following causes of action or

  actions shall [] survive: Causes of action and actions for

  damages to the person or to real and personal estate.”           § 9-1-7

  holds that an action under § 9-1-6 may be prosecuted by his or

  her executor if that person dies.           As Justice Licht observed,

  construing § 10-7-1.2 to mean that a spouse could recover while

  alive but “the same recovery would not flow to his or her estate

  is strict, not liberal, construction” and doing as such would

  be “absurd.”      Giordano, July 5, 2016 Hr’g Tr. 5.           A statute

  should not be interpreted to produce “an absurd result.”             Smiler

  v. Napolitano, 911 A.2d 1035, 1041 (R.I. 2006) (citation and

  quotations omitted); see also Bogosian v. Woloohojian, 93 F.

  Supp. 2d 145, 155-56 (D.R.I. 2000).         This Court has already held

                                       18
Case 1:18-cv-00683-WES-LDA Document 34 Filed 03/22/21 Page 19 of 19 PageID #: 715



  that under R.I.G.L. § 9-1-6, a “survival claim is the property

  of the testator before death and becomes an asset of his estate

  after death, with the power to maintain or initiate a suit to

  recover on the claim vested in his executor.”          Chu v. Legion of

  Christ, Inc., 2 F. Supp. 3d 160, 172 (D.R.I. 2014).                   That

  Plaintiff Elaine C. Trumpetto had the misfortune of passing away

  after properly filing her claims should not be held against her

  estate.      Plaintiffs’    Motion   to   Substitute    and   Amend   the

  Complaint, ECF No. 31, is GRANTED.

  V.    CONCLUSION

       Defendant’s Motion for Application of New York Law, ECF No.

  24, is DENIED, and Plaintiffs’ Motion to Substitute and Amend

  Complaint, ECF No. 31, is GRANTED.



  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: March 22, 2021




                                       19
